PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/468,012
Filing Date: 25 Aug 2014
Appellant(s): HYUNDAI MOTOR COMPANY



__________________
Jianke Kang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/13/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/10/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1, 5-6, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, U.S. Patent Application Publication No. 2012/0040581.
Kim discloses a web made by an electrospinning process in the form of a fabric which is porous, which corresponds to the claimed web.  The fabric is formed on a template which can be a mesh or grid, thus, the formed fabric would likewise have a mesh structure.  See paragraph 0065.  The properties of the fabric can be controlled by providing various additives into a composition comprising a polymer binder including those claimed and solvents including those claimed.  See claim 5-8 of Kim.  Suitable additives include pigments, catalysts, metal, semi conductive or ceramic nanoparticles.  See paragraph 0079.  The nanoparticles are present in amounts of from 0.001% by weight to 5% by weight.  Suitable particles include nanoparticles of silicates and carbon nanotubes.  See paragraphs 0128-0130.  The fibers making up the mesh can include metal particles and carbon particles, or conductive polymer particles.  See paragraph 0155.  The fibers of the mesh can also include magnetic particles and nanofibers. The magnetic particles are different from the conductive particles and thus have different magnetic permeability.   The thus formed structures can be used as housing and electromagnetic shielding materials.  See paragraph 0194.  The material can also be formed to be a tube which is considered to correspond to the claimed hollow mesh tube or string of a fabric.  See paragraphs 0110-0113.  	

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Application Publication No. 2012/0040581.

Kim discloses a structure as set forth above.
Kim differs from the claimed invention because it does not disclose polyvinyl chloride.  However, Kim does disclose polyvinyl halides.  See paragraph 0071.  Chloride is a halide.  Therefore, it would have been obvious to have employed polyvinyl chloride because it is a polyvinyl halide.  


Claims 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Application Publication No. 2012/0040581 in view of JP 60257240.

Kim discloses a structure as set forth above.
Kim differs from the claimed invention because it does not disclose forming the housing for an electric part by coating the nonwoven structures with a polymer coating.  
However, JP ‘240 teaches that conductive nonwoven structures can be formed into materials suitable for use as housings for electric parts by coating the fibers with a polymeric resin.  See abstract.
Therefore, it would have been obvious to have coated the nonwoven of Kim as taught by JP ‘240 in view of the statement in Kim that the nonwoven was suitable for use in forming electromagnetic shielding materials and thus formed a housing since JP '240 teaches how to form such electronic part housings by providing a coating on a nonwoven material.

(2) Response to Argument

Appellant argues that Kim does not disclose a yarn-shape web.  However, Kim discloses a web which is made up of the electrospun fibers which contain the particularly claimed additives.  Kim discloses that the web can be formed on templates which produce a mesh fabric structure.  Kim further teaches that the mesh fabric can be in the form of a tube.  A tube has a yarn shape.  See paragraph 0110.  

Appellant argues that in the formation process on the template that the web does not have a yarn shape.  However, the claims do not require that the material is electrospun into the yarn shape.  Kim discloses forming the fabric, which can be a mesh fabric, into a tube shape.  A tube shape is a yarn shape.  

Appellant argues that the mesh structure is not formed in the fiber or  formed with the fibers.  However, the claims do not recite fibers having a yarn shape having a mesh structure, or individual fibers each having a mesh or porous structure.  Instead, the claims recite a fabric having a mesh structure, wherein the mesh structure is formed within the yarn-shaped web.  The web is the assembly of fibers. Since the assembly of fibers, the web,  is in the form of a mesh and the mesh can be in the shape of a tube, the web has a yarn shape with the mesh structure formed within the yarn-shaped web.

Appellant argues that Kim is silent as to the limitation wherein the magnetic nanofiller comprises a magnetic metal having a magnetic permeability different from that of the conductive material.  However, since Kim employs different materials for the magnetic nanofiller and the conductive material, they would necessarily have different magnetic permeability.  For example, the magnetic material can be ferromagnetic spinels and magnetic nanocrystals, (see paragraph 0196), while the conductive materials can be metals and semiconductors, silver, copper or zinc, (see paragraph 0081, 0115, 0151).  Therefore, while Kim does not state the magnetic permeability of the conductive and magnetic materials are different, since the materials are different, the magnetic permeability would necessarily be different as well. 

Appellant argues that Kim does not disclose wherein the magnetic metal is in the form of nanowire or particles and filled in gaps of the conductive nanomaterial.  	
However, a mixture of nanofiller and nanomaterial in a binder would result in some of the nanofiller being disposed between nanomaterials, which is equated with filling the gaps in the nanomaterial.  Note that the specification does not disclose whether any gaps in the nanomaterial are intraparticle or interparticle.  

Appellant argues that the limitations that the magnetic metal is in the form of nanowire of particles and is filled in gaps of the conductive nanomaterial such that a filling factor of the whole functional materials is increased and the shield effect against the electromagnetic waves is increased are presented in the claims.  

However, since Kim teaches providing both the nanowires and the particles in a mixture in a solution comprising a binder which is spun into fibers, the solid materials, such as nanowires and particles will necessarily be in gaps where the other is not.  The magnetic material must be present in a gap where the conductive nanomaterial is not present, because the two materials cannot occupy the same space at the same time.  The specification is silent as to whether the gaps are between the nanomaterial or within the nanomaterial, (i.e., interparticle or intraparticle).  Therefore, a mixture of particles and nanomaterials in a binder would result in the claimed structure.  Further, since Kim teaches that the thus formed fabric provides electromagnetic shielding, providing or filling the gaps between the nanomaterial with the magnetic material would necessarily increase the filling factor of the material since the material would be more filled due to the presence of the magnetic material and the electromagnetic shielding would likewise be increased.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                            
                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.